. ORDER ,
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jaren Lee Johnson committed professional misconduct warranting public discipline — namely, failing to timely provide discovery requests to a client and to submit discovery responses to opposing counsel; failing to inform a client regarding the status of the case and to respond to the client’s requests for information; making a false statement to opposing counsel; and failing to properly withdraw from representation. See Minn. R. Prof. Conduct 1.3, 1.4(a)(1), 1.4(a)(3), 1.4(a)(4), 1.4(b), 1.16(d), 3.4(d), 4.1, and 8.4(d).
Respondent waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), unconditionally admits the allegations in the petition, and with the Director recommends that the appropriate discipline is a 30-day suspension followed by 2 years of probation.
*872The court has independently reviewed the file and approves the recommended disposition. ' ‘ ■
Based, upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Jaren Lee Johnson is suspended from the practice of law for a minimum of 30 days, effective 14 days from the date of this order.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
4. Respondent shall be eligible for reinstatement to the practice of law following the expiration of the suspension period provided that, not less than 15 days before .the end of the suspension period, respondent files with the Clerk of Appellate Courts and serves upon the Director an affidavit establishing that he is current in continuing legal education • requirements, has complied with Rules 24 and 26, RLPR, and has complied with any other conditions for reinstatement imposed by the court.
5. Within 1 year of the date of this order, respondent shall file with the Clerk of Appellate Courts and serve upon the Director proof of successful completion of the professional responsibility portion of the state bar examination. Failure to timely file the required documentation shall result in automatic re-suspension, as provided in Rule 18(e)(3), RLPR.
6. Upon' reinstatement to the practice of law, respondent shall be subject to probation for 2 years, subject to the following conditions:
(a) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director’s correspondence by its due date. '-Respondent shall.provide the Director with a current mailing address and shall immediately notify the Di~ ' rector of any- change of address. Respondent' shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall pro- ' vide authorization for release of information and documentation to verify respondent’s compliance with the terms of this probation; and
(b) Respondent . shall abide by the Minnesota Rules of Professional Conduct.
BY THE COURT: ’
/s/David R. Stras Associate Justice